Citation Nr: 0825298	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-35 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran had service in the Philippines during World War 
II from September 1941 to September 1942 and from August 1945 
to June 1946.  He was a prisoner of war (POW) from April 1942 
to September 1942.  He died in November 1996 at the age of 
79.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Manila, the Republic of the Philippines.
 
The Board notes that the appellant filed an original claim 
for DIC benefits in May 2000.  Subsequently, the law relating 
to claims based on presumptive service connection for POWs 
was liberalized, inter alia, to include atherosclerotic and 
hypertensive heart disease and stroke and its complications 
in the list of diseases recognized as presumptively service-
connected.  See Presumptions of Service Connection for 
Diseases Association With Service Involving Detention or 
Internment as a Prisoner of War, 69 Fed. Reg. 600083-01 
(2004) (now codified at 38 U.S.C.A. 1112(b)(3); 38 C.F.R. § 
3.309(c)). 

Subsequent to the effective date of the new regulation, in 
April 2006, the appellant filed a new claim for DIC benefits 
and was advised that she must submit new and material 
evidence in order to reopen the claim.  However, as her claim 
is premised on the theory that the veteran died of 
complications relating to heart disease and stroke disease 
caused by his time as a POW, it must be considered a new 
claim, separate and distinct from the claim that was finally 
denied prior to the effective date of the liberalizing 
regulation.  See Spencer v. Brown, 4 Vet. App. 283, 288-90 
(1993); cf. Sawyer v. Derwinski, 1 Vet. App. 130 (1991).  The 
Board will therefore review the claim on a de novo basis.


FINDINGS OF FACT

1.  The veteran was a POW during his period of service.

2.  The veteran died in November 1996.  According to the 
original Certificate of Death, the cause of death was listed 
as acute cardiorespiratory arrest, secondary to pneumonia.  

3.  The veteran's heart disease and stroke did not cause his 
death or contribute materially or substantially to the cause 
of death.

4.  At the time of the veteran's death, service connection 
was not established for pneumonia or other respiratory 
disability.  

5.  The veteran's death is unrelated to his military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.102, 3.159, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges that the RO 
addressed the issue on appeal as a claim to reopen whereas 
the Board will be addressing the claim on the merits.  In 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court of 
Appeals for Veterans Claims stated that, where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby.

Despite the fact that the RO addressed the matter as a claim 
to reopen, the Board finds that no prejudice results in 
proceeding with the issuance of a final decision on the 
merits of her claim for service connection for the cause of 
the veteran's death.  Particularly, she has been afforded the 
information necessary to enable her to advance any 
contention with regard to service connection by means of the 
April 2006 notice letter, which set forth the elements of a 
service connection claim for the cause of the veteran's 
death, and the September 2006 statement of the case (SOC), 
which informed her of the law and regulation governing 
service connection at 38 C.F.R. §§  3.303, 3.304, 3.307, and 
3.309.  

Moreover, she demonstrated actual knowledge in her statements 
of August 2001, April 2006, and January 2008, which argued 
the merits of her claim for service connection.  As such, she 
was aware and effectively notified of information and 
evidence needed to establish service connection for the cause 
of the veteran's death.  Therefore, the Board finds 
that adjudication of the claim on the merits may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).   

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Continuity of symptomatology is required where the condition 
noted during service (or in the presumptive period) is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).   The regulations provide 
that if a veteran is a former POW, certain, enumerated 
diseases "shall be service connected if manifest to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active . . . service even though 
there is no record of such disease during service . . . ." 38 
C.F.R. § 3.309(c); accord 38 U.S.C.A. 
§ 1112(b).  The qualifying diseases include atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia) and stroke and its complications.  38 U.S.C.A. § 
1112(b); 38 C.F.R. § 3.309(c).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d).  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In the present case, the appellant contends that the 
veteran's heart disease and stroke, diagnosed as a 
cardiovascular accident and hypertensive cardiovascular 
disease, played a role in his death.  However, the competent 
evidence does not establish an etiological relationship 
between heart disease and stroke and the acute 
cardiorespiratory arrest and pneumonia that resulted in his 
death.  

While it is true that service connection for atherosclerotic 
heart disease and its complications, to include a myocardial 
infarction, and stroke and its complications can be 
presumptively service-connected if it developed to a 
compensable degree at any time after discharge in a former 
POW, there is no suggestion in the available record that such 
disorders played a causative role in his death.  

In November 1996, the veteran was diagnosed with pneumonia 
and admitted to the hospital with symptoms of a high-grade 
fever, a productive cough, and difficulty breathing. Within 
two days of being hospitalized for pneumonia, he died.  The 
Certificate of Death listed the cause of death as an acute 
cardiorespiratory arrest, secondary to pneumonia.  Of 
importance, no other diseases or injuries were listed on the 
death certificate as contributing to his cause of death.  
  
With regard to the appellant's lay assertion that the 
veteran's death was related to disabilities of heart disease 
and stroke resulting from his in-service POW status, the 
Board notes that there is no indication that she possesses 
the requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for the statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons such as the appellant 
are not considered competent to offer medical opinions 
regarding medical causation or medical diagnosis. 

The appellant's contentions have been carefully considered 
but are outweighed by the absence of any medical evidence in 
support of the claim.  For these reasons, the Board finds 
that heart disease and stroke did not cause the veteran's 
death or contribute materially or substantially to the cause 
of his death.

Next, the Board will consider the question of whether the 
veteran's death is otherwise related to his military service.  
As stated above, the Certificate of Death identified the 
cause of death as acute cardiorespiratory arrest, secondary 
to pneumonia.  

At the time of the veteran's death, service connection was 
not established for pneumonia or any other respiratory 
disorder.  While his medical history is positive for malaria, 
bronchial asthma, and chronic obstructive pulmonary disorder, 
none of these respiratory disorders are service-connected.  
Significantly, in April 1987, he reported that, during his 
imprisonment, he "was only sick with malaria."  The Board 
notes that although he incurred malaria during his 
imprisonment, a June 1987 VA examination revealed that no 
residuals were shown; therefore, he was denied service-
connection for malaria in a July 1987 rating decision.

Despite the veteran's history of malaria in service and other 
unrelated respiratory disabilities of asthma and COPD, the 
medical evidence does not show a diagnosis of pneumonia for 
many years after service.  Private medical evidence indicates 
that he first sought treatment for acute pneumonia in 
December 1984, more than 35 years after discharge from 
service.  He was treated again for acute pneumonia in 
November 1992.  

Significantly, both diagnoses of pneumonia were acute in 
nature.  The record contains no history or evidence relating 
a chronic respiratory disorder to service.  Further, the 
appellant does not allege, and the evidence of record does 
not otherwise indicate, that the veteran incurred chronic 
pneumonia in service and that symptoms of pneumonia were 
continuous after service.  As such, the evidence does not 
support a finding that pneumonia was related to active duty 
based on continuity of symptomatology.  

The Board emphasizes the multi-year gap between discharge 
from active duty service and the diagnosis of pneumonia.  See 
Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

The absence of any evidence, lay or medical, relating the 
veteran's pneumonia to service weighs heavily against a 
finding of in-service incurrence.  For these reasons, the 
Board finds that the weight of the evidence demonstrates that 
the veteran did not incur a chronic disorder manifested by 
pneumonia in service.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  As the weight of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death, the Board is unable to grant 
the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for Dependents Indemnity 
Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a 38 U.S.C.A. 
§ 5103(a)-compliant notice.  
 
In this case, the appellant was provided with additional 
correspondence regarding what was needed to support her DIC 
claim, fulfilling the requirements of Hupp.  Specifically, 
the RO provided her with an SOC in September 2006 informing 
her of the specific rating criteria used for the evaluation 
of her claim.  The SOC listed all of the disabilities for 
which the veteran was service-connected at the time of his 
death and explained the evidence and information required to 
substantiate a DIC claim based on a condition that had been 
previously service-connected.  

Based on this evidence, the appellant was advised of the 
information necessary to evaluate her DIC claim.  Therefore, 
she can be expected to understand from the various letters 
from the RO what was needed to support her claim for DIC 
benefits.

Moreover, the appellant demonstrated actual knowledge of what 
was needed to support her claim as reflected in her 
statements and correspondence.  Specifically, during her 
April 2006 notice of disagreement, she alleged a causal 
connection between the veteran's heart disease and his death.  
Furthermore, in a January 2008 statement, she indicated that 
the cause of the veteran's death was related to his heart 
disease and stroke and restated the reasons for which she 
believed that his death was related to service.  These 
statements demonstrate her actual knowledge in understanding 
of the information necessary to support a DIC claim. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records of the veteran when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has 
obtained VA treatment records and service personnel records.  
Further, the appellant provided private treatment records and 
submitted written statements on her behalf.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


